Citation Nr: 1109432	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-13 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pneumonia.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for loss of teeth due to radiation exposure.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from March 1957 to February 1959.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lexington, Kentucky.  

In November 2010, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  


FINDINGS OF FACT

1.  In August 2009, before the Board promulgated a decision, the Veteran submitted a signed, written request to withdraw his appeals regarding whether new and material evidence has been received to reopen a claim of entitlement to service connection for pneumonia, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for loss of teeth due to radiation exposure.  

2.  The Veteran was exposed to acoustic trauma of loud noises during active duty service.   

3.  The evidence is at least in relative equipoise on the question of whether the Veteran's current bilateral hearing loss disability and tinnitus are related to acoustic trauma in active service.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the appellant of his substantive appeal on the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for pneumonia have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  

2.  The criteria for withdrawal by the appellant of his substantive appeal on the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for loss of teeth due to radiation exposure.  pneumonia have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2010).

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal regarding bilateral hearing loss and tinnitus.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

New and Material Evidence Claims

In August 2009, the Veteran provided written notice to the Board that he wishes to withdraw his appeals concerning whether new and material evidence has been received to reopen a claim of entitlement to service connection for pneumonia, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for loss of teeth due to radiation exposure.  

Under 38 U.S.C.A. § 7105(d)(5), the Board has the authority to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See also 38 C.F.R. § 20.202 (the Board may dismiss any appeal which fails to allege specific error or fact of law in the determination being appealed).  A substantive appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the appellant or by his or her authorized representative, and unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).

The August 2009 request to withdraw the Veteran's appeals was submitted before the Board promulgated a decision.  38 C.F.R. § 20.204(a), (b)(3).  It is in writing and is signed by the Veteran.  38 C.F.R. § 20.204(a).  Consequently, there remain no allegations of error of fact or law for appellate consideration in the appeal of those issues.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

Service Connection for Bilateral Hearing Loss and Tinnitus

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In addition, service connection for certain diseases, such as an organic disease of central nervous system, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  In the present case, the Veteran contends that his hearing loss and tinnitus started in service as a result of exposure to noise.  Specifically, service records show that the Veteran had military occupational specialty of light vehicle driver.  

The Board recognizes the Veteran's contentions that he has had continuous bilateral hearing loss and tinnitus since active service.  The Board places a high probative value on the Veteran's testimony as well as that his wife before the Board in November 2010.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran's DD 214 shows that his MOS during service was light vehicle driver.  The service treatment records are unavailable due to a fire at NPRC.  The Board's obligation to explain its findings and conclusions and to consider carefully the benefit of the doubt rule under 38 U.S.C.A. § 5107(b) (West 2002) is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The first objective finding of hearing impairment and tinnitus symptoms is dated in 2005.  (See VA outpatient record of May 2005).  Further, the Veteran underwent a VA audiological examination in August 2010.  The VA examination was sufficient to establish a current bilateral hearing loss disability and tinnitus.  

Regarding hearing loss, the August 2010 VA examination showed that the Veteran's auditory threshold exceeded the 26-decibel minimum in three out of the five relevant frequencies in both ears, he had auditory thresholds in each ear of 40 decibels or greater, and his speech recognition scores were less than 94 percent in both ears.  Therefore, the Board finds he has a current bilateral hearing loss disability.  See 38 C.F.R. § 3.385.

Regarding tinnitus, the Veteran reported to the examiner that he had experienced tinnitus for approximately 20 years.  The August 2010 VA examiner determined that the tinnitus was attributed his hearing loss.  Therefore, the Board finds that he has a current tinnitus disability related to his hearing loss disability.  The Board notes that the August 2010 VA examiner also opined that the Veteran's hearing loss was not caused by service given the amount of time that has passed since service the lack of documentation within a reasonable amount of time since service and the Veteran's occupation noise history.  The examiner noted that "it is difficult to establish a reasonable nexus between the current hearing loss and the reports of military noise exposure".  However, the examiner failed to consider the long term effects of noise exposure in service or the Veteran's competent statements concerning the onset and continuity of his symptomatology.  Further the examiner noted that it was difficult to establish a reasonable nexus; however this finding is not definite.  Therefore, the Board places little probative value on the examiner's nexus opinion; however, the Board finds no reason to reject the examiner's opinion that the Veteran's tinnitus is related to his hearing loss, and that he has a current bilateral hearing loss disability. 

Additionally a private examiner stated in July 2009 that the Veteran has a hearing loss and that this is likely related to noise exposure including his work as a driver of large trucks.  Another private examiner has stated in a February 2010 letter that she had reviewed private audiograms dated in June 2006 and January 2010 which showed mild to profound SNHL.  She reported that the Veteran's pattern of SNHL is consistent with noise related hearing loss and that based on his reports of extensive noise exposure in the military and that after service he either worked in an area not extremely noisy or he wore hearing protection when he was exposed to loud noise, it is more likely than not that this hearing loss was related to his noise exposure in the military.  

In light of the Veteran's credible account of having bilateral hearing loss since being exposed to acoustic trauma during service as a truck driver, his wife's credible testimony of witnessing the Veteran having decreased hearing only a few months after service and continuing thereafter, the current diagnoses of a bilateral hearing loss disability and tinnitus which was stated to be related to that disability, and resolving doubt in the Veteran's favor, the Board finds that the bilateral hearing loss and tinnitus had their onset as a result of the Veteran's period of active service.

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

Accordingly, the Board resolves doubt in the Veteran's favor and finds that the evidence supports service connection for bilateral hearing loss and tinnitus. 38 U.S.C.A. § 5107(b) (West 2002).  Therefore, the appeal is granted as to bilateral hearing loss and tinnitus.


ORDER

The claim regarding whether new and material evidence has been received to reopen a claim of entitlement to service connection for pneumonia is dismissed.  

The claim regarding whether new and material evidence has been received to reopen a claim of entitlement to service connection for loss of teeth due to radiation exposure is dismissed.  

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


